Citation Nr: 1532174	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a rating in excess of 20 percent for lumbosacral strain, with L2 deformity on a schedular basis.

2. Entitlement to a rating in excess of 20 percent for lumbosacral strain, with L2 deformity on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active duty service from February 1971 to December 1973, and from January 1974 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 20 percent for the service-connected lumbosacral strain, with L2 deformity.  

In October 2014, the Board remanded this matter for additional development, to include obtaining updated treatment records, scheduling the Veteran for a VA examination, and referring this claim to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  Review of the record shows that all of the requested development was accomplished adequately except for the extraschedular consideration; thus, other than this aspect, there has been substantial compliance with the remand directives of October 2014.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an extraschedular rating for the service-connected lumbosacral disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt regarding the degree of disability in favor of the Veteran, prior to December 1, 2014, the competent and probative medical evidence of record demonstrates that the orthopedic manifestations of the Veteran's service-connected lumbosacral disability has been manifested by complaints of chronic severe pain, limitation of range of motion, and at least one finding of flexion limited to 30 degrees; there have been no allegations or findings of lumbar ankylosis, incapacitating episodes, or comparable functional impairment; and, other than a separately service-connected radiculopathy of the right lower extremity, there is no objective evidence of other related neurological abnormalities.

2. Beginning on December 1, 2014, the Veteran's lumbosacral spine was manifested by complaints of pain, as well as objective evidence of limitation of lumbar motion with pain; but has not resulted in incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the previous 12 months; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or any associated objective neurologic abnormalities (other than a separately service-connected radiculopathy of the right lower extremity).


CONCLUSIONS OF LAW

1. Prior to December 1, 2014, the criteria for a 40 percent rating for the Veteran's service-connected lumbosacral disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes (DCs) 5237-5243 (2014).

2. Effective from December 1, 2014, the criteria for a rating higher than 20 percent for the Veteran's service-connected disability of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2009, March 2009, and April 2009, that fully addressed the notice elements and were sent prior to the initial RO decision.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Additionally, the Veteran underwent VA examinations in 2009, both of which included a review of the claims folder and a history from and examination of the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duties to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In a letter dated in June 2006, Dr. Florete reported seeing the Veteran at the Institute of Pain Management for approximately four years, during which multiple interventional therapies had been tried, including intravenous lidocaine infusion, lumbar epidurals, facet injections, knee injections, and nerve blocks, none of which offered him any protracted benefit.  Dr. Florete also noted that the Veteran had been on sustained use and rotation of opioids, none of which have provided him marked enhancement in his performance; thus a drug taper had been started, as desired by the Veteran and his wife, to look at alternate strategies for pain management.  Dr. Florete opined that at that time there was a probable catastrophization of pain and that the Veteran would do well with an aggressive cognitive and physical and/or occupational therapy program for comprehensive pain management.

A VA treatment record dated in November 2008 showed that the Veteran complained of increasing back pain with radiation down both legs to his feet.  An MRI of the lumbar spine revealed at L5-S1 a small right paracentral focal disc protrusion, which resulted in mild central canal and right lateral recess stenosis, and a disc fragment which abuts the right S1 nerve root.  An x-ray report, also dated in November 2008, revealed degenerative type changes in L1 disc space, L5 facet joints, and sacroiliac joints, but no fracture or subluxation.

On a VA examination in January 2009, it was noted that the Veteran had numbness and paresthesia, and that symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain were indicated, and the duration of pain was qualified as daily and constant.  Pain was noted to radiate down the right leg 60 percent of the time and down the left leg 40 percent of the time.  The Veteran noted flare-ups lasting hours, on a weekly basis, caused by prolonged activity, prolonged standing and prolonged sitting, and the examiner indicated that during a flare-up, the Veteran could not do household chores, could not bend or stoop, could not walk prolonged distances, and could not drive.  It was noted the Veteran used a cane, walker and wheelchair for assistance and that he could only stand up to 30 minutes due to his spine and knee conditions.  His posture was stooped with his head held in a 10 degrees forward position, and he could reach 0 degrees with much effort, but could not maintain the position.  On examination, kyphosis was noted, but ankylosis was not, and spasm, guarding, pain with motion, and tenderness were described as additional symptoms.  Further, on examination, flexion of the thoracolumbar spine was to 45 degrees with pain throughout, but additional loss of motion on repetitive use was not seen.  Lateral flexion was to 25 degrees, with pain throughout, but no additional loss of motion on repetitive use.  The examiner noted the Veteran was able to take off his shoes and socks with great difficulty by raising and lowering his legs, rather than using his back, and that his physical condition had a significant effect on his life due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness and fatigue, decreased strength, and constant pain.  The examiner opined that the effect on chores, recreation, traveling, bathing, dressing and grooming was severe; that the effect on shopping, feeding, and toileting was moderate; that his disability prevented participating in sports and exercise; and that he relied heavily on his wife to help him with the activities of daily living.

A private treatment record from Neurology Associates of North Florida, dated in August 2009, showed that the Veteran complained of lumbar radicular pain, and reported having back pain since 1992.  He had been seen for pain management and had epidurals without relief, and now presented for reevaluation because his MRI demonstrated DDD at the L5-S1 level and he complained of vague numbness of the left lower extremity.  On physical examination, motor was normal throughout, and he had normal bulk and tone in all extremities.  His gait was normal.  The impressions included lumbar radiculitis.  In September 2009, he returned for followup and complained of severe chronic back pain, and he was unable to do normal activities.  He underwent a NCV/EMG study which showed chronic changes in the L5 distribution but no acute changes.  He was prescribed medication for pain and spasms, and the examiner believed, after a long discussion with the Veteran, that he had a chronic problem and may require further treatment or pain management.  Physical therapy was discussed, but in the past it was not helpful.  The impressions included thoracolumbar radiculitis.  

In October 2009, the Veteran complained of low back pain and right lower extremity paresthesias, and underwent an MRI which revealed desiccation of the L4-L5 disc with diffuse disc bulging and degenerative facet arthropathy narrowing the proximal neural foramina, and desiccation of the L5-S1 disc with small right paracentral focal disc protrusion abutting the right S1 nerve root.  

In January 2010, the Veteran was seen at Lyerly Neurosurgery and complained of low back pain with radiation to the right leg.  It was noted that he had a long history of having low back issues, and that his back injuries were in the Navy in 1972, in 1992 while in the Coast Guard, and in 1995.  The Veteran complained of severe back pain with radiation to the right leg, and he walked with a cane.  He had been in pain management for approximately five years for his back, from 1999 to 2004, and he had had no relief and had been recommended for a morphine pump, but was also interested in surgical alternatives.  He reported that the pain was stabbing and aching in nature across the low back, into the anterior and posterior thighs, and the right was worse than left.  The pain was at a level of 8 to 10 in intensity, and radiated into the legs, with aching and stabbing sensations.  It was noted that he had undergone multiple injections without relief, but his pain was decreased with the use of rest and worsened with movement, sitting, or standing for long periods of time.  The Veteran felt that overall he was getting worse in the last month.  It was also noted that the had attempted physical therapy, anti-inflammatory medications, spinal injections, and pain medications to date.  He denied any focal motor weakness, and it was noted that the use of the cane was primarily because of the right knee and significant pain from bracing, but he denied any weakness per se.  The examiner opined that the Veteran was disabled secondary to his severe low back pain.  Examination showed that the Veteran ambulated with a cane with a right-sided antalgic position, and that there was no atrophy or fasciculations seen in the lower back.  He had moderate back spasms, and had decreased range of back motion to approximately 30 degrees.  Straight leg raising was positive bilaterally at 60 degrees in the sitting position, with the right worse than the left.  Further, on examination, muscle tone was normal and muscle strength was preserved.  It was noted that an MRI of the lumbar spine which revealed L4-5 degeneration with some foraminal narrowing and a L5-S1 paracentral disk herniation abutting the right sided S1 nerve root.  

In February 2010, the Veteran was seen again and again complained of low back pain with radiation to the right leg.  It was noted that he had a history of incontinence, however, after discussing this with the Veteran, it was found to be more of a functional incontinence and inability to make it to the bathroom on time.  It was noted that he had been seeing a urologist, had been tested for a neurogenic bladder, and did not have emptying issues.  On examination, the Veteran denied any new neurologic symptoms, and it was noted that he was still ambulating with a cane.  An MR1 of the lumbar spine was noted to reveal mild degeneration at L4-S1, and an L5 S1 right sided disk herniation.  The examiner did not feel that the Veteran's disk herniation explained his symptoms, and noted that he had a multitude of symptoms including a non-dermatomal distribution of pain.  The examiner concluded that the Veteran's pain did not correlate with his MRI findings and recommended that he proceed with pain management and a morphine pump.  

In March 2010, the Veteran returned for followup, and desired a referral to neurosurgery for an evaluation.  The impressions included cervical and lumbar radiculitis and degenerative disc disease (DDD).  In May 2010, he was seen for reevaluation, and it was noted that he had been seen by a neurosurgeon and was not a surgical candidate at that time.  It was noted that he had a positive EMG for L5 right radiculopathy.  It was noted that he was seeing pain management, and had epidurals which only helped slightly.  The examiner opined that the Veteran's symptoms were severe, that he would most likely not be able to return to work, and that disability appeared to be his only option.  The examiner noted that from a neurological perspective, the Veteran was released that day.  

VA treatment records showed that in May 2010, the Veteran complained of pain, at level 10 out of 10, that was chronic and located in his lower back, hips, and knees.  It was noted that he was being treated by pain management.

By May 2011 rating decision, the RO granted service connection and a 10 percent rating for right lower extremity radiculopathy as secondary to the service-connected lumbosacral strain with L2 deformity.

In a private progress note dated in September 2011, Dr. Powell at Coastal Spine and Pain Center reported the Veteran's thoracic range of motion was normal, that no tenderness or spasm were present in the thoracic spine, and that his gait was normal.  The assessment included fibromyalgia, lumbosacral radiculitis, and low back pain. 

In an orthopedic treatment note dated in August 2012, it was noted that the Veteran had psoriatic arthritis mainly of his right knee, greater than his left knee.  He reported he could only walk one block and had been using a walker for the past year.  He had a past medical history complicated by fibromyalgia.  Surgery was discussed, and the Veteran was advised he may continue on with a walker after surgery due to his fibromyalgia and overall psoriatic arthritis.  The examiner noted that an x-ray study revealed arthritis of the thoracolumbar spine, and opined that the Veteran's thoracolumbar spine condition did not impact his ability to work.  In a treatment record dated in June 2013, the Veteran reported that he used a wheelchair because of his knee and back pain.  He reported having two disc herniations, and was going to see a neurosurgeon for nerve conduction studies and evaluation.  

A VA treatment record showed that in June 2014, the Veteran reported he needed a wheel chair due to his hips and knees being "real bad".  In September 2014, the Veteran was seen for a power wheel chair evaluation because he lacked endurance to ambulate due to a medical condition and the diagnosis requiring wheeled mobility was listed as polyarthralgia/psoriatic arthritis.  It was noted that he had impaired ambulation from:  back pain, and also had the following symptoms:  chest pain, shortness of breath, knee pain, and hip pain, and that his pain level was 10/10.  Musculoskeletal examination revealed limited active range of motion of the low back, secondary to pain.  He had weakness in lower extremities secondary to knee and back pain, but had at least 4/5 strength.  

On a VA examination in December 2014, the diagnoses included lumbosacral strain with L2 deformity L2, and right lower extremity radiculopathy.  The Veteran reported that he put in a claim in 2008 to "get an increase in [his] back which was basically an L2 strain" and that he had "herniated discs, L4 L5 and L5 S1, pinching [his] nerve".  He reported pain up and down the spine, and numbing, tingling, and burning in his legs for which he took Tylenol.  He had restless legs and reported pain all the time and every day.  He denied bowel or bladder incontinence, and indicated he was just taking Tylenol because he had "tried all the other medicines and they didn't help".  It was noted that he had been on hydrocodone, oxycodone, morphine, and fentanyl, and had nerve freezes and epidurals, and that none of it worked.  He reported that last year he went to see an orthopedic surgeon for his knees and was given injections for the knees that did not work at all, and was told that it was his back causing the problems.  He was able to work at a warehouse driving forklifts after separating from active duty, from 1992 until 1995, and then received Social Security disability benefits in 1997 for his knees.  He did not report flare-ups impacting the function of his thoracolumbar spine.  He did report having functional loss or functional impairment of the thoracolumbar spine, but when asked if he took naps or rested for his back he indicated he just pushed through.  

Further, on the VA examination in December 2014, range of motion testing revealed findings outside of normal range, including forward flexion to 55 degrees, extension to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  The examiner concluded that the Veteran's abnormal range of motion did not contribute to a functional loss, and that the pain noted on examination, including on extension, right lateral flexion, and right lateral rotation, did not result in or cause functional loss.  The examiner found that the Veteran did not have localized tenderness or pain on palpation of the joints and/or soft tissue of the thoracolumbar, and he was able to perform repetitive use testing with at least three repetitions, but there was no additional loss of function or range of motion after three repetitions.  The examiner checked the box indicating that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  In response to the questions of whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time, or with flare-ups, the examiner was unable to say without mere speculation.  The examiner explained that the function and condition are based on a careful and complete review of the claims file and other available records, in addition to that day's assessment and examination of the Veteran, and that it would only be speculative to report additional loss of range of motion or whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, when it had not been documented in the actual records or when the reported symptoms were incongruent to findings on imaging and clinical examination.  The examiner also noted that the VA examination was not being conducted during a flare-up, and the Veteran did not report having flare-ups.  

Physical examination showed no guarding or muscle spasm of the thoracolumbar spine, normal muscle strength with no atrophy, and normal deep tendon reflexes.  The additional contributing factors of disability included significant knee pain during gait and a reported tendency to buckle.  Straight leg raising test was performed and resulted in negative findings.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, but that he reported intermittent referred symptoms into the legs.  There was no objective evidence of bilateral lower extremity radiculopathy on this examination.  There was also no ankylosis of the spine.  The examiner responded "no" to the questions of whether the Veteran had any other neurologic abnormalities or findings related to his thoracolumbar spine condition or whether he had intervertebral disc syndrome of the thoracolumbar spine.  It was noted that the Veteran used a walker regularly for his back and his knees.  

In a memorandum dated in December 2014, a decision review officer (DRO) concluded that entitlement to an extra-schedular evaluation for lumbosacral strain, with deformity L2, under 38 CFR 3.321(b), was not warranted.  As reasons and bases for this decision, the DRO noted that a review of the treatment records from the Jacksonville VA Outpatient Clinic dated May 18, 2011, to September 29, 2014, with regard to VA disability rating criteria, did not show an increase in the severity of the Veteran's lumbar spine disability.  The DRO further noted that at the December 2014 VA examination, the examiner noted that after separating from active duty, from 1992 until 1995, the Veteran was able to work at a warehouse driving forklifts, and that he received Social Security disability in 1997 for his nonservice-connected knees.  The DRO also noted that the examiner stated that pain was noted on examination but did not result in or cause functional loss, that there was no additional loss of function or range of motion after three repetitions, and that it be speculative to report additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, when it had not been documented in the actual records or when reported symptoms were incongruent to the findings on imaging and clinical examination.  

The DRO also indicated that the Veteran had not been hospitalized for any extended periods of time due to the service-connected lumbosacral strain, with deformity L2, and that the evidence available for review did not consistently show symptomatology causing significant functional impairment beyond that reflected by the limitation of motion of the thoracolumbar spine.  The DRO opined that the totality of the evidence did not support the contention that the Veteran's service-connected lumbosacral strain, with deformity L2, was so exceptional or unusual, as to render the use of the regular rating schedule standards impractical, and that therefore, entitlement to an extra-schedular evaluation was denied.

In a memorandum dated in February 2015, the VA Director of Compensation Service opined that based on the evidence of record, entitlement to an extra-schedular evaluation under 38 CFR 3.321(b) was not warranted.  The Director indicated that as noted in the memo prepared by the AMC, a review of the medical records and examinations did not show functional impairment beyond that reflected by the rating criteria for the lumbar spine, and that this finding was confirmed by the VA examination in December 2014.

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbosacral staring with L2 deformity has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Because the record shows he also has DDD of the spine, his service-connected disability may also be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a .

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.  38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  

1. Higher Rating Effective Prior to December 1, 2014

After reviewing the record and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for a 40 percent rating for the service-connected lumbosacral spine disability have been met or approximated, but, as more fully explained below, only prior to December 1, 2014.  38 C.F.R. § 4.7.  

In that regard, VA and private treatment records from this period show that the Veteran complained of chronic low back pain, and was prescribed several different pain medications and also underwent multiple therapies to try to help with his pain management (for his back and other non-service connected disabilities), including intravenous lidocaine infusion, lumbar epidurals, facet injections, nerve blocks.  On the VA examination in January 2009, fatigue, decreased motion, stiffness, weakness, spasms, and daily and constant pain were indicated, he reported weekly flare-ups that resulted in him not being able to do chores, to bend, to stoop, to drive, or to walk long distances.  He used a cane, walker, and wheelchair, and his posture was stooped with his head held in a 10 degrees forward position.  Flexion was to 45 with pain, but there was no additional loss of motion on repetitive use.  The examiner opined that the Veteran's physical condition had a significant effect on his life due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness and fatigue, decreased strength, and constant pain.  In September 2009 he reported he was unable to do normal activities.  In January 2010, he was seen for severe back pain, and he felt he was getting worse over the last month.  He denied weakness, and it was noted that the use of the cane was for mostly his knee.  The examiner opined that the Veteran was disabled secondary to severe low back pain, and examination revealed moderate back spasms and decreased range of back motion to approximately 30 degrees.  While a private treatment note dated in September 2011 showed normal thoracic range of motion, no tenderness or spasm, and a normal gait, thereafter, in June 2014, it was noted that he had impaired ambulation due to back pain, and examination revealed limited range of back motion due to pain.  The Board acknowledges that the range of motion findings for his thoracolumbar spine have varied during the appeal period, however, considering the finding in 2010 of flexion limited to 30 degrees, and the Veteran's functional limitations due to pain, weakness, stiffness, spasm, guarding and flare-ups, and giving the Veteran the benefit of any doubt, it is the Board's judgment that the competent medical evidence supports the assignment of a 40 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, supra.   

In order to achieve an even higher rating, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  However, the competent evidence here fails to show either ankylosis of the thoracolumbar spine, or such incapacitating episodes with physician prescribed bed rest, or such episodes lasting for at least 6 weeks.  Thus, a rating in excess of 40 percent is not warranted at any point during the appeal period prior to December 1, 2014.  Fenderson v. West, supra.  

The Board has also considered whether a separate rating is warranted for any neurological manifestations resulting from his service-connected lumbosacral disability.  While service connection and a separate rating have been granted for radiculopathy of the right lower extremity associated with his lumbosacral disability, there has been no similar finding regarding the Veteran's left lower extremity, nor have there been any other neurological manifestations linked to his lumbosacral disability.  Thus, the preponderance of the evidence of record supports the assignment of a 40 percent rating, but no more, for a lumbosacral disability, prior to December 1, 2014.  The Board notes that in reaching this conclusion, the benefit-of-the-doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2. Higher Rating Effective from December 1, 2014

Upon review of the medical evidence, which basically includes a VA examination, the Board finds that effective from December 1, 2014, the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumbosacral disability.  

In that regard, the VA examination in 2014 shows that the Veteran continued to complain of low back pain, and he was just taking Tylenol because none of the other medications or therapies worked.  He denied flare-ups, and while he reported having functional loss/impairment, he reported that he just pushed through.  Further, on objective examination, there was no ankylosis, spasm, tenderness, or guarding shown.  Flexion was to 55 degrees, but the examiner opined that his loss of range of motion did not contribute to a functional loss, that the pain on motion did not result in or cause functional loss, and that there was no additional loss of function or range of motion after three repetitions.  Examination showed normal muscle strength with no atrophy, and it was noted that he had no bowel or bladder impairment or any sensory abnormalities.  With regard to radiculopathy, while the examiner noted the Veteran's subjective complaints involving the lower extremities, the examiner found no objective neurological findings of radiculopathy.  

With regard to limitation of motion, the Board concludes that the objective findings for flexion do not approximate the criteria for a 40 percent rating, even considering the effects of pain and other factors.  Moreover, there have been no findings of incapacitating episodes that required bedrest prescribed by a physician and treatment by a physician.  Thus, based on the foregoing, the Board finds that the criteria for a higher rating of 40 percent for the lumbosacral disability have not been met or approximated at any time since December 1, 2014.  Since December 1, 2014, the service-connected lumbosacral spine disorder has never been manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 20 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 20 percent rating.  38 C.F.R. § 4.7.  

The Board has considered the Veteran's complaints of low back pain and reported limits, as well as potential additional limitation of functioning resulting therefrom.  On the VA examination in 2014, in response to the questions of whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time, or with flare-ups, the examiner was unable to say without mere speculation, and basically noted that such findings could not be made when it had not been documented in the actual records or when the reported symptoms were incongruent to findings on imaging and clinical examination.  The Veteran denied flare-ups at the time of the examination, and while he asserted that he had functional loss, the examiner could not objectively support this assertion. Thus, there is insufficient objective evidence to conclude that the Veteran's back pain and other problems have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.   38 C.F.R. §§ 4.40 , 4.45, 4.59; and DeLuca v. Brown, supra. 

The Board has also considered whether a separate rating is required for any neurological component of the Veteran's lumbosacral spine disability, under 38 C.F.R. § 4.71a, General Rating Formula, Note (1), but finds that although the Veteran has essentially contended that he has pain from his back to his left leg, the clinical evidence does not show neurological impairment, and the VA examiners have not found any clinical evidence of radiculopathy.  Moreover, the clinical evidence has not shown any report of findings of spasms, bowel or bladder problems, muscle atrophy, sensory loss, etc., that would warrant a separate compensable rating for any neurological manifestations of the service-connected lumbosacral disability. 

Based on the foregoing, the Board finds that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent, effective from December 1, 2014, for the service-connected lumbosacral disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

A 40 percent rating for a lumbosacral disability is granted prior to December 1, 2014, subject to the laws and regulations governing the payment of monetary benefits.

Effective from December 1, 2014, a rating in excess of 20 percent for a lumbosacral disability is denied.


REMAND

The Board acknowledges that in December 2014, the RO addressed the issue of entitlement to an extraschedular rating for the service-connected lumbosacral disability, and then made a referral to the VA Director of Compensation Service for consideration of an extraschedular rating, and that in February 2015, the VA Director of Compensation Service concluded that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321 was not warranted.  Nonetheless, the Board finds that a remand is warranted based on Court precedent.

In that regard, in Johnson v. McDonald, United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for post-traumatic stress disorder, right lower extremity radiculopathy, and residuals of laceration to the scalp, in addition to his lumbosacral spine disability.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if another referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  If the RO determines that referral is necessary, such referral should be made.  

2. Thereafter, if any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


